Citation Nr: 9920557	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the apportionment of the veteran's pension benefits 
on behalf of his children was proper.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


Appellee represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellee


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that this issue has been on appeal since 
1991.  At no time has the appellee filed an appeal for 
apportionment of the veteran's disability benefits on her own 
behalf.  The issue throughout the appeal process has and 
continues to be on the question of an apportionment on behalf 
of the two children that resulted from the marriage between 
the veteran and the appellee.  


FINDINGS OF FACT

1.  The veteran is in receipt of VA pension benefits for 
nonservice-connected disabilities as 70 percent disabling.  
His monthly rate payable includes receipt of an additional 
allowance for his two children.  

2.  The veteran's former spouse, SRJ, in July 1991, submitted 
a claim for apportionment of the veteran's pension benefits 
on behalf of their two minor children.  She indicated that 
she received $150 in child support payments.  Subsequently 
submitted documents and statements made by the veteran and 
appellee reflect that this amount was reduced to $75 upon 
attainment of the age of 18 by one of the children.  

3.  In November 1991, the RO determined that apportionment 
was not warranted.  The veteran's former spouse, the 
appellee, appealed.  

4.  At a personal hearing in December 1992 the appellee 
testified that she had obtained a modification of child 
support and now received $173 per month based on child 
support for her youngest daughter.  A hearing officer 
determined that the additional amounts payable for the 
veteran's children, less monthly support payments, would be 
apportioned to the children.  In making this determination, 
it was pointed out that the veteran would not be receiving 
these additional amounts if the children were not his 
dependents.  It was also noted that the veteran's net monthly 
income after expenses was $113 and the claimant's net monthly 
income after expenses was $57.  This determination was 
promulgated in a March 1993 rating decision.  

5.  In November 1993, a hearing officer determined that an 
apportionment of the veteran's award on behalf of his 
children was proper.  It was noted that apportionment would 
consist of the additional amount the veteran received for his 
children under his VA pension award less payment he had made 
directly to the children or the clerk of court.  This 
decision would appear to modify the earlier decision by 
reducing the amount of the apportionment to the extent that 
offset would be permitted not only for payments made by the 
veteran to the clerk of the court, but also to the extent 
that the veteran had made additional payments directly to the 
children.  

6.  In a September 1996 financial status report, the veteran 
continued to report that his only source of income was his VA 
pension.  He further reported that his expenses were more 
than his income.  


CONCLUSIONS OF LAW

1.  The apportionment of the veteran's award of pension 
benefits of the additional amount that was received for his 
children, less payment he had made directly to the children 
or the clerk of court, and subject to legislative changes in 
the pension rate, was warranted.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. §§ 3.450, 3.451 (1998).  

2.  An increased apportionment of the veteran's pension 
benefits (beyond that noted above) is not warranted.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
3.452, 3.453, 3.458 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that this claim is plausible and 
thus, well grounded within the meaning of 38 C.F.R. § 5107 
(1998); King v. Brown, 5 Vet. App. 19 (1993).  The Board also 
finds that all relevant evidence has been obtained and that 
the duty to assist the claimant is satisfied.  

Under 38 U.S.C.A. § 5307 (West 1991), if the veteran's 
children are not in the veteran's custody, all or any part of 
the compensation or pension on account of the veteran may be 
apportioned as may be prescribed by the Secretary.  Where 
hardship is shown to exist, compensation or pension may be 
specially apportioned between the veteran and his dependents 
on the basis of facts in the individual case as long as it 
does not cause undue hardship to the veteran.  VA regulations 
provide for two types of apportionments.  38 C.F.R. §§ 3.450, 
3.451 (1998).  

A "general apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450 (1998).  An apportionment may 
be paid if the veteran's children are not residing with the 
veteran and the veteran is not reasonably discharging his or 
her responsibility for the children's support.  38 C.F.R. 
§ 3.450(a)(1)(ii) (1998).  However, such apportionments of 
the veteran's pension benefits are not allowable if the total 
benefit payable to the veteran does not permit payment of a 
reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) 
(1998).  Additionally, a "special" apportionment may be 
granted on the basis of the facts in the individual case as 
long as it does not cause undue hardship to any party in 
interest.  38 C.F.R. § 3.451 (1998).  

Factual Background

The veteran is in receipt of VA pension benefits for 
nonservice-connected disabilities rated as 70 percent 
disabling.  His monthly rate payable includes receipt of an 
additional allowance for his two children.  

The veteran's former spouse submitted a claim in July 1991 
for apportionment of the veteran's pension benefits on behalf 
of their two minor children.  She indicated that she received 
$150 in child support payments.  Subsequently submitted 
documents and statements made by the veteran and appellee 
reflect that this amount was reduced to $75 upon attainment 
of the age of 18 by the older of their two children.  

In November 1991, the RO determined that apportionment was 
not warranted.  The veteran's former spouse, the appellee, 
appealed.  At a personal hearing in December 1992, she 
testified that she had obtained a modification of child 
support and now received $173 per month based on support of 
the youngest child.  A hearing officer determined that the 
additional amounts payable for the veteran's children, less 
monthly support payments, would be apportioned to the 
children.  In making this determination, it was pointed out 
that the veteran would not be receiving these additional 
amounts if the children were not his dependents.  It was also 
noted that the veteran's net monthly income after expenses 
was $113 and the claimant's net income after expenses was 
$57.  This determination was promulgated in a March 1993 
rating decision.  



Subsequently added to the record were multiple copies of 
money orders showing regular payment to the court for child 
support payments.  Additionally, the veteran submitted copies 
of money orders reflecting that from time to time, he made 
additional voluntary payments to the children directly.  

The veteran also submitted evidence that he paid for airline 
tickets on behalf of the children during the 1980s for trips 
to Arizona from Ohio.  

In November 1993, a hearing officer determined that an 
apportionment of the veteran's award on behalf of his 
children was proper, and indicated that the apportionment 
would be the difference between the additional amount payable 
in the pension award for the children and that which is 
documented that the veteran paid "during the actual time 
frame during which any apportionment may be in effect."  
This decision would appear to modify the earlier decision by 
reducing the amount of the apportionment to the extent that 
offset would be permitted not only for payments made by the 
veteran to the clerk of the court, but also to the extent 
that the veteran had made additional payments directly to the 
children.  The record further reflects that the RO properly 
notified the veteran and the appellee that the outset was 
further subject to legislative changes adjusting the rate of 
pension benefits.  

In a September 1996 financial status report, the veteran 
reported that his only source of income was his VA pension.  
He further reported that his expenses were more than his 
income.  

Analysis

The law states that the amount of the apportionment should be 
based upon a balancing of the need of the claimant versus the 
hardship caused to the veteran in the granting of the 
apportionment.  38 C.F.R. § 3.451 (1998).  The amount of VA 
benefits payable, the resources and income of the veteran and 
those dependents in whose behalf apportionment is claimed, 
and the special needs of the veteran, and the apportionment 
claimed are also to be taken into consideration.  See ibid.  

Based on the aforementioned evidence, the Board finds that 
under the circumstances of this case, the amended 
apportionment consisting of the additional amount received 
for his children under his VA pension award less payments he 
has made directly to the children or the clerk of court under 
38 C.F.R. § 3.450 was proper.  The record clearly suggests 
that the veteran has a history of making his child support 
payments and also of occasionally making additional voluntary 
payments to the children directly.  The Board agrees with the 
RO in that the veteran is entitled to be credited with those 
payments he has made directly to the children or to the clerk 
of the court.  It is noted that the additional benefit 
received by the veteran in addition to his nonservice-
connected pension award is by virtue of having them as 
dependent children, and he would not be entitled to the 
additional income under other circumstances.  

That being said, the Board notes that the veteran submitted a 
financial status report in September 1996 that reflects his 
financial status.  The report showed a negative balance 
(after expenses were subtracted from income).  Based on the 
evidence of record, the Board believes that any additional 
apportionment of the veteran's disability income would not be 
proper and would cause him undue hardship.  The apportionment 
consisting of the additional amount the veteran receives for 
his children under his VA pension award less payments he 
makes directly to the court or directly to the children 
satisfies the standard of reasonable discharging his 
responsibility for the children's support.  





(Continued on next page) 




ORDER

The apportionment of the veteran's disability pension on 
behalf of his children (consisting of the additional amount 
that he receives for his children under his pension award 
less payment he has made directly to the children or the 
clerk of court, and subject to legislative changes in the 
rate of pension benefits) is proper, but any additional 
apportionment of the veteran's pension benefits is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

